TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00740-CV




                               In re Acme Electric Corporation




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Acme Electric Corporation filed its petition for writ of mandamus on

November 15, 2005. On December 8, the parties filed a joint motion to abate the proceeding, stating

that they had reached a tentative settlement agreement. On December 16, we granted the motion and

abated the proceeding. The parties have now filed an agreed motion to dismiss the proceeding,

stating that they have executed a settlement agreement. We therefore reinstate the cause, grant the

agreed motion, and dismiss this proceeding.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: February 24, 2006